Citation Nr: 1503714	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to November 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing has been associated with claims file.  Subsequent to the Board hearing, additional evidence was received along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2014). 

With regard to the claim on appeal, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's appeal regardless of how he originally phrased the claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Treatment records do reasonably raise other psychiatric diagnoses, to include major depressive disorder.  Accordingly, the issue has been rephrased above. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the VBMS/"Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination and opinion are required to ascertain whether the Veteran has an acquired psychiatric disorder which is related to service because the existing opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran was afforded a VA examination in September 2010.  At that time, the examiner determined that an opinion could not be provided without resort to speculation regarding whether the Veteran's major depressive disorder was related to his combat experience; however, no rationale for this statement was given.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").  

The September 2010 VA examiner also stated that the Veteran's reported PTSD is less likely as not caused by or a result of combat trauma.  In an addendum, the September 2010 VA examiner opined that based upon the evidence contained in the Veteran's claims file and electronic medical records, that a PTSD diagnosis was not appropriate at the time despite the Veteran's ability to recite the symptoms and identify a stressor.  He further stated that the Veteran's mental health records, past negative PTSD screens, and current psychological testing did not support a diagnosis of PTSD.  A subsequent January 2011 VA treatment report reflects a positive PTSD screen.  In addition, the Veteran submitted a May 2014 private evaluation report on which PTSD is a listed diagnosis.  Establishing service connection for PTSD requires (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  Here, there is evidence of a current diagnosis of PTSD, however, it is unclear whether such diagnosis was made in accordance with DSM-IV or is related to an in-service stressor.  Accordingly, a new VA examination and opinion regarding the nature and etiology of any current acquired psychiatric disorder, to include major depressive disorder and PTSD, is warranted.

Additionally, the record indicates that the Veteran has received ongoing VA treatment at the Bonham VA Medical Center (VAMC) from 2003.  VA treatment records dated from January 2011 to June 2012 are associated with the claims file.  However, the Board finds that while the appeal is in remand status all outstanding VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2014). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's outstanding treatment records from the Bonham VAMC dated from 2003 to January 2011 and from June 2012 to the present.

2.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his current psychiatric disorders.  The entire claims file should be provided to the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

After a review of the entire claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a)  Does the Veteran have a DSM-IV diagnosis of PTSD? 

b)  If so, is it is as likely as not (i.e., probability of 50 percent or more) that PTSD had its onset during active service or is otherwise related to any event or incident of service?

c)  Is it at least as likely as not (i.e., probability of 50 percent or more) that major depressive disorder had its onset during active service or is otherwise related to any event or incident of service? 

In rendering such an opinion, the examiner must acknowledge the Veteran's combat stressors are conceded based upon receipt of combat decorations during service.

The examiner is also asked to reconcile the medical opinions of record.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  After any further development required, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




